o


                                 0
                           COURT OF APPEALS
                              SECOND DISTRICT OF TEXAS
                                   FORT WORTH


                                  NO. 02-12-00604-CR


 HAN OK SONG
                                                                      APPELLANT

                                             V.

 THE STATE OF TEXAS                                                        STATE




        FROM COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY



                                       ORDER




       We have considered the court reporter's request for an extension of time to
file the reporter's record in this appeal.

       The request is GRANTED. The reporter's record is ORDERED due for
filing in this court no later than Monday, February 18, 2013. NO FURTHER
REQUEST FOR EXTENSION OF TIME SHOULD BE NECESSARY.

      The clerk of this court is directed to transmit a copy of the order to the
attorneys of record, the trial court judge, and the court reporter.
      DATED February 5, 2013.

                                                     PER CURIAM